           Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA
                                      Civil Division


                                                )
SUE LEE,                                        )
                                                )
               Plaintiff,                       )
                                                )
v.                                              ) Civil Action No. 1:21-cv-1006
                                                )
PUBLIC COMPANY ACCOUNTING                       )
OVERSIGHT BOARD, et al.                         )
                                                )
               Defendants.                      )
                                                )


                             ANSWER AND COUNTERCLAIM

       Defendants, the Public Company Accounting Oversight Board (“PCAOB”) and William

D. Duhnke III, by counsel, hereby respond to the Complaint as follows:

                                         General Denial

       Except as stated expressly herein, Defendants deny each and every claim, theory,

characterization, and allegation asserted in the Complaint, including, without limitation, any

allegation contained in the preamble, headings, and subheadings.

                                Response to Specific Allegations

       In response to the specific numbered allegations in the Complaint, Defendants state as

follows:

                                       Nature of the Case

       1.      The allegations contained in Paragraph 1 of the Complaint constitute Plaintiff’s

characterizations of her lawsuit and therefore do not require a response. To the extent a response

is required, Defendants deny the allegations.
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 2 of 27




                                          The Parties

       2.      Defendants lack information sufficient to admit or deny the allegations contained

in Paragraph 2 of the Complaint and therefore deny the allegations.

       3.      In response to the allegations in Paragraph 3 of the Complaint, Defendants state

that PCAOB is a non-profit corporation created by the Sarbanes-Oxley Act of 2002 and that it

maintains its District of Columbia headquarters at 1666 K Street, N.W., Suite 800, in

Washington, D.C.

       4.      Defendants admit the allegations contained in Paragraph 4 of the Complaint.

                                    Jurisdiction and Venue

       5.      The allegations contained in Paragraph 5 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, Defendants deny

the allegations.

       6.      The allegations contained in Paragraph 6 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, Defendants deny

the allegations.

       7.      The allegations contained in Paragraph 7 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, Defendants deny

the allegations.

                             Ms. Lee’s Employment with PCAOB

       8.      Defendants admit the allegations contained in Paragraph 8 of the Complaint.

       9.      In response to the allegations contained in Paragraph 9 of the Complaint,

Defendants admit that throughout her employment with PCAOB, Plaintiff reported directly to




                                                2
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 3 of 27




Mr. Duhnke. Defendants also admit that Mr. Duhnke is a Caucasian male. Defendants deny the

remaining allegations contained in Paragraph 9.

       10.     In response to the allegations contained in Paragraph 10 of the Complaint,

Defendants admit that in July 2019, Plaintiff assumed the position of acting Chief Administrative

Officer of PCAOB. Defendants deny the remaining allegations contained in Paragraph 10.

       11.     Defendants deny the allegations contained in Paragraph 11 as stated. In response,

Defendants state that Plaintiff was required to carry out a variety of duties, including providing

executive oversight to the Office of Human Resources, the Office of Finance, the Budget Office,

and the Facilities Department within the Office of Administration.

       12.     In response to the allegations contained in Paragraph 12 of the Complaint,

Defendants admit that Plaintiff was at times required to visit other PCAOB offices. Defendants

deny that such visits were required frequently, and Defendants state that many of Plaintiff’s trips

were undertaken in violation of PCAOB’s Mandatory Telework Period and were also

unapproved, improper, and/or excessive, as described in the Counterclaim. Defendants deny the

remaining allegations contained in Paragraph 12.

       13.     In response to the allegations contained in Paragraph 13 of the Complaint,

Defendants admit that Plaintiff was expected to compile accurate data from her travel to other

offices and to update Mr. Duhnke with complete information, but Defendants deny that Plaintiff

did so. Specifically, Defendants deny that Plaintiff accurately reported the nature, purpose, and

extent of her travel, particularly to the Boston area, where she maintained a residence, or

provided any data that would justify the extent of that travel. Defendants deny the remaining

allegations contained in Paragraph 13.




                                                  3
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 4 of 27




       14.      In response to the allegations contained in Paragraph 14 of the Complaint,

Defendants admit that Mr. Duhnke instructed Plaintiff to assist in transitioning the Boston

satellite office to a more affordable suburban office in the Boston area. Defendants deny the

remaining allegations in Paragraph 14. Without limiting such denial, Defendants state that

PCAOB had already identified the Boston office as an inefficient use of PCAOB resources and

had made the decision to evaluate options for relocating the office to another location.

       15.      Defendants deny the allegations contained in Paragraph 15 of the Complaint.

       16.      In response to the allegations contained in Paragraph 16 of the Complaint,

Defendants state that the Board and other executives were generally aware of Plaintiff’s duties as

acting Chief Administrative Officer. Defendants deny all other allegations contained in

Paragraph 16.

       17.      In response to the allegations contained in Paragraph 17 of the Complaint,

Defendants state that the 2019 performance evaluation speaks for itself, and Defendants deny

any erroneous, misleading, or out-of-context characterizations thereof.

       18.      In response to the allegations contained in Paragraph 18 of the Complaint,

Defendants admit that, with the full support of Mr. Duhnke, Plaintiff received a discretionary

bonus for 2019, and Plaintiff’s role was changed from Acting Chief Administrative Officer to

Chief Administrative Officer in December 2019.

       19.      In response to the allegations contained in Paragraph 19 of the Complaint,

Defendants admit that the PCAOB Board had authorized a review of the organization’s

utilization of satellite offices and that most PCAOB employees were aware of this initiative.

Defendants deny that Mr. Duhnke announced to anyone that Plaintiff was authorized to make, or




                                                 4
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 5 of 27




would be making, the number of trips to the satellite offices she eventually made and charged to

PCAOB. Defendants deny the remaining allegations in Paragraph 19.

       20.     Defendants deny the allegations contained in Paragraph 20 of the Complaint as

stated. Defendants admit that PCAOB closed five satellite offices and transitioned those

workforces to work-from-home status, but Defendants deny these decisions were “based on the

data Ms. Lee compiled from her regional and satellite office visits,” or that Ms. Lee submitted

any data that would justify her excessive travel to Boston.

       21.     Defendants deny the allegations contained in Paragraph 21 of the Complaint.

       22.     Defendants deny the allegations contained in Paragraph 22 of the Complaint.

       23.     In response to the allegations contained in Paragraph 23 of the Complaint,

Defendants admit that Mr. Duhnke asked Plaintiff for directions on or about February 12, 2020.

Defendants deny the remaining allegations contained in Paragraph 23, and Defendants

specifically deny that they were aware of the frequency and purpose of Plaintiff’s many

unnecessary and purely personal trips, which she improperly expensed to PCAOB.

       24.     Defendants deny the allegations contained in Paragraph 24 of the Complaint.

       25.     Defendants deny the allegations contained in Paragraph 25 of the Complaint.

       26.     In response to the allegations contained in Paragraph 26 of the Complaint,

Defendants admit that throughout her tenure, Plaintiff reported directly to Mr. Duhnke in his

capacity as PCAOB CEO. Defendants deny all other allegations contained in Paragraph 26.

       27.     The allegations contained in Paragraph 27 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, Defendants deny

the allegations. Additionally, the allegations contained in Paragraph 27 purport to characterize

the contents of the written bylaws of PCAOB, which speak for themselves, and Defendants deny



                                                 5
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 6 of 27




any erroneous, misleading, or out-of-context characterizations thereof. Defendants also deny

that any aspect of the decision to discharge Plaintiff violated the PCAOB’s bylaws.

       28.     In response to the allegations contained in Paragraph 28 of the Complaint,

Defendants state that Mr. Duhnke’s conversation with PCAOB’s legal counsel are privileged and

need not be disclosed in response to Plaintiff’s allegations. Defendants deny all other allegations

contained in Paragraph 28. Defendants also deny that any aspect of its decision to discharge

Plaintiff violated any PCAOB policy or procedure, or any law.

                    Defendants’ Discriminatory Conduct Toward Ms. Lee

       29.     Defendants deny the allegations contained in Paragraph 29 of the Complaint.

       30.     Defendants deny the allegations contained in Paragraph 30 of the Complaint.

       31.     Defendants deny the allegations contained in Paragraph 31 of the Complaint.

       32.     Defendants deny the allegations contained in Paragraph 32 of the Complaint.

       33.     Defendants deny the allegations contained in Paragraph 33 of the Complaint.

       34.     Defendants deny the allegations contained in Paragraph 34 of the Complaint.

       35.     Defendants deny the allegations contained in Paragraph 35 of the Complaint.

       36.     Defendants deny the allegations contained in Paragraph 36 of the Complaint.

       37.     Defendants deny the allegations contained in Paragraph 37 of the Complaint.

       38.     Defendants deny the allegations contained in Paragraph 38 of the Complaint.

       39.     In response to the allegations contained in Paragraph 39 of the Complaint,

Defendants admit that Mr. Duhnke’s affiliation with the Republican Party was generally well-

known. Defendants deny all other allegations contained in Paragraph 39.

       40.     Defendants deny the allegations contained in Paragraph 40 of the Complaint.

       41.     Defendants deny the allegations contained in Paragraph 41 of the Complaint.



                                                 6
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 7 of 27




       42.     Defendants deny the allegations contained in Paragraph 42 of the Complaint.

                              Defendants’ Termination of Ms. Lee

       43.     Defendants deny the allegations contained in Paragraph 43 of the Complaint.

       44.     In response to the allegations contained in Paragraph 44 of the Complaint,

Defendants admit that on October 19, 2020, PCAOB shut off Plaintiff’s access to her work email

and her PCAOB cell phone in light of Plaintiff’s alleged misconduct that led to an internal

investigation by PCAOB’s independent Office of Internal Oversight and Performance Assurance

(“IOPA”). Defendants also admit that PCAOB did not give Plaintiff advance notice of this

action. Defendants deny all other allegations contained in Paragraph 44.

       45.     In response to the allegations contained in Paragraph 45 of the Complaint,

Defendants admit that Mr. Duhnke advised Plaintiff during a telephone call that she was being

suspended as a result of a charge of misconduct against her. Defendants deny all other

allegations contained in Paragraph 45.

       46.     In response to the allegations contained in Paragraph 46 of the Complaint,

Defendants admit that Plaintiff was informed that a decision had been made to shut off her

access to her work email and PCAOB cell phone in light of the alleged misconduct that led to the

investigation. Defendants deny all other allegations contained in Paragraph 46.

       47.     In response to the allegations contained in Paragraph 47 of the Complaint,

Defendants admit that Mr. Duhnke informed Plaintiff that PCAOB was preparing a report related

to the allegations against her and that she would have an opportunity to respond to the report.

Defendants deny all other allegations contained in Paragraph 47.

       48.     Defendants deny the allegations in Paragraph 48 of the Complaint as stated.

Although Plaintiff did not receive a copy of the internal report, the results of the report were



                                                  7
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 8 of 27




discussed with her, she was provided an opportunity to respond, and she did respond.

Defendants deny all other allegations contained in Paragraph 48.

       49.     Defendants admit the allegations contained in Paragraph 49 of the Complaint.

       50.     In response to the allegations contained in Paragraph 50 of the Complaint,

Defendants admit that Mr. Duhnke cited Plaintiff’s excessive travel as among the reasons for her

termination. Defendants deny all other allegations contained in Paragraph 50.

       51.     Defendants deny the allegations contained in Paragraph 51 of the Complaint.

       52.     Defendants deny the allegations contained in Paragraph 52 of the Complaint.

       53.     To the extent the allegations contained in Paragraph 53 of the Complaint

constitute conclusions of law, no response is required. To the extent a response is required,

Defendants deny the allegations. Additionally, the allegations contained in Paragraph 53 purport

to characterize the contents of the written bylaws of PCAOB, which speak for themselves, and

Defendants deny any erroneous, misleading, or out-of-context characterizations thereof.

Defendants deny all other allegations contained in Paragraph 53 and specifically deny that any

aspect of the decision to discharge Plaintiff violated the PCAOB’s bylaws.

       54.     Defendants deny the allegations contained in Paragraph 54 of the Complaint. Mr.

Duhnke provided the Board accurate information regarding Plaintiff’s problematic conduct

during her tenure with PCAOB, and the Board reviewed the information as part of Mr. Duhnke’s

consultation with the Board.

       55.     In response to the allegations contained in Paragraph 55 of the Complaint,

Defendants state that Mr. Duhnke’s conversation with PCAOB’s legal counsel are privileged and

need not be disclosed in response to Plaintiff’s allegations. Defendants deny all other allegations




                                                 8
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 9 of 27




contained in Paragraph 55. Defendants also deny that any aspect of its decision to discharge

Plaintiff violated any PCAOB policy or procedure, or any law.

        56.     Defendants deny the allegations contained in Paragraph 56 of the Complaint.

        57.     Defendants deny the allegations contained in Paragraph 57 of the Complaint as

stated. Following Plaintiff’s discharge, PCAOB’s CFO assumed Plaintiff’s duties in an “acting”

capacity pending the organization’s recruitment and hiring of a new CAO. This process remains

underway, and no replacement for Plaintiff has yet been hired. Defendants deny any suggestion

that PCAOB’s termination of Plaintiff or the hiring of her replacement was motivated in any way

by their respective races, national origins, or political affiliations.

        58.     The allegations contained in Paragraph 58 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, Defendants deny

the allegations. Additionally, the allegations purport to characterize the contents of the written

bylaws of PCAOB, which speak for themselves, and Defendants deny any erroneous,

misleading, or out-of-context characterizations thereof. Defendants deny all other allegations

contained in Paragraph 58.

        59.     Defendants deny the allegations contained in Paragraph 59 of the Complaint.

        60.     Defendants deny the allegations contained in Paragraph 60 of the Complaint.

        61.     Defendants deny the allegations contained in Paragraph 61 of the Complaint.

        62.     Defendants deny the material allegations contained in Paragraph 62 of the

Complaint. Defendants specifically deny that any employee’s race, national origin, or political

affiliation has played a role in PCAOB’s actions and decisions concerning the terms and

conditions of employment.




                                                    9
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 10 of 27




       63.     Defendants lack knowledge sufficient to admit or deny the specific allegations

regarding the alleged SEC investigation referred to in Paragraph 63 of the Complaint, including

the allegations regarding its initiation or scope. Defendants state, on information and belief, that

in September 2019, the SEC received an anonymous complaint and, in response thereto, an

investigation ensued of certain matters that are not relevant to the claims in this

litigation. Defendants admit that Mr. Duhnke has continuously served in his positions at the

PCAOB, without any suspension or termination.

       64.     Defendants deny the allegations contained in Paragraph 64 of the Complaint. By

way of further answer, Defendants state that employee termination decisions are made for a wide

variety of reasons and that decisions to grant or not grant severance packages depend on several

factors. Defendants deny any suggestion that such decisions have ever been based on an

employee’s race, national origin, political affiliation, or any other protected characteristic.

       65.     In response to the allegations contained in Paragraph 65 of the Complaint,

Defendants admit that Plaintiff was not offered severance in connection with her discharge for

misconduct. Defendants deny all other allegations contained in Paragraph 65.

       66.     In response to the allegations contained in Paragraph 66 of the Complaint,

Defendants admit that Plaintiff’s attorney contacted PCAOB to discuss her discharge.

Defendants deny all other allegations contained in Paragraph 66.

       67.     In response to the allegations contained in Paragraph 67 of the Complaint,

Defendants admit that Plaintiff mismanaged an internal project related to the implementation of

financial and human resources information management software, that such mismanagement, as

well as her abusive and retaliatory behavior, were factors that contributed to PCAOB’s decision

to discharge her, and that this reasoning was expressed to Plaintiff and her counsel. Defendants



                                                  10
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 11 of 27




deny that this alleged “third reason” had not previously been discussed, and Defendants further

deny any suggestion that this rationale is pretext for unlawful discrimination.

       68.     Defendants deny the allegations contained in Paragraph 68 of the Complaint.

       69.     Defendants deny the allegations contained in Paragraph 69 of the Complaint.

                             Count I – D.C. Code § 2-1402.11
          (Discrimination Based on Political Affiliation, Race, and National Origin)
                                (Against Both Defendants)

       70.     In response to the allegations contained in Paragraph 70 of the Complaint,

Defendants restate each of their responses to Paragraphs 1-69, above.

       71.     Defendants deny the allegations contained in Paragraph 71 of the Complaint.

       72.     Defendants deny the allegations contained in Paragraph 72 of the Complaint.

       73.     Defendants deny the allegations contained in Paragraph 73 of the Complaint.

       74.     Defendants deny the allegations contained in Paragraph 74 of the Complaint.

       75.     Defendants deny the allegations contained in Paragraph 75 of the Complaint.

       76.     Defendants deny the allegations contained in Paragraph 76 of the Complaint.

       77.     Defendants deny the allegations contained in Paragraph 77 of the Complaint.

       78.     Defendants deny the allegations contained in Paragraph 78 of the Complaint.

       79.     Defendants deny the allegations contained in Paragraph 79 of the Complaint.

       80.     Defendants deny the allegations contained in Paragraph 80 of the Complaint.

       81.     The allegations contained in Paragraph 81 of the Complaint constitute conclusions

of law to which no response is required. To the extent a response is required, Defendants deny

the allegations.

       82.     Defendants deny the allegations contained in Paragraph 82 of the Complaint.




                                                11
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 12 of 27




       83.     Defendants deny that Plaintiff is entitled to the relief she seeks or to any other

relief whatsoever.

       84.     All allegations not specifically admitted, denied, or otherwise addressed herein

are denied.

                                      OTHER DEFENSES

       1.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

       2.      Plaintiff’s claims are barred, in whole or in part, based on the failure of the

Complaint to allege a sufficient legal and/or factual basis for the damages sought.

       3.      Plaintiff’s claims are barred, in whole or in part, by the statute of limitations, and

are not saved by any continuing violations doctrine.

       4.      Plaintiff’s claims are barred, in whole or in part, by the Faragher/Ellerth

affirmative defense or equivalent affirmative defenses under state or local law because PCAOB

established and complied with policies for the prevention and correction of unlawful

discriminatory practices by employees, and Plaintiff failed to take advantage of these preventive

and corrective measures.

       5.      Plaintiff’s claims are barred, in whole or in part, because the employment

decisions that form the basis of the Complaint were based upon legitimate, non-discriminatory

and non-retaliatory factors.

       6.      Plaintiff’s claims are barred, in whole or in part, because Defendants acted

without discriminatory or retaliatory animus in making the decisions that form the basis of the

Complaint.

       7.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff suffered no

damage as a result of any alleged wrongdoing and/or because of the failure of Plaintiff to



                                                 12
          Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 13 of 27




mitigate her damages, if any.

          8.     Plaintiff’s claims are barred, in whole or in part, because Defendants did not act

with the requisite degree of knowledge or malice to entitle Plaintiff to punitive damages.

          9.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

acquiescence, estoppel, and/or unclean hands.

          10.    Plaintiff’s claims are barred, in whole or in part, by the after-acquired evidence

doctrine.

          Defendants reserve the right to raise additional equitable or other defenses upon further

investigation and discovery.

          WHEREFORE Defendants hereby request that:

          (a)    the Complaint be dismissed with prejudice and all relief requested therein be

denied;

          (b)    Defendants be awarded their reasonable attorneys’ fees and costs incurred in this

matter; and

          (c)    Defendants be afforded such other relief as the Court deems appropriate.



                      COUNTERCLAIM BY PCAOB AGAINST SUE LEE

          Defendant/Counter-Plaintiff, the Public Company Accounting Oversight Board

(“PCAOB”), by counsel and pursuant to Federal Rule of Civil Procedure 13, brings this

Counterclaim against Plaintiff/Counter-Defendant Sue Lee, stating as follows:

                                             Background

          1.     PCAOB is a nonprofit corporation created by the Sarbanes–Oxley Act of 2002

(the “Act”). PCAOB’s primary mission is to oversee the audits of public companies and SEC-



                                                   13
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 14 of 27




registered brokers and dealers in order to protect investors and further the public interest in the

preparation of informative, accurate, and independent audit reports.

       2.      PCAOB is governed by a five-member Board, the members of which are

appointed to staggered five-year terms by the Securities and Exchange Commission, after

consultation with the Chair of the Board of Governors of the Federal Reserve System and the

Secretary of the Treasury.

       3.      William D. Duhnke, III presently serves as the Chair of the Board and Chief

Executive Officer of PCAOB.

                               PCAOB’s Employment of Sue Lee

       4.      On or about October 30, 2018, Ms. Lee applied for employment with PCAOB,

specifically seeking the position of General Counsel.

       5.      Mr. Duhnke was among the PCAOB officers and directors who interviewed Ms.

Lee and evaluated her candidacy, and in response to her application PCAOB offered Ms. Lee the

position of Chief Risk Officer.

       6.      Ms. Lee accepted the PCAOB’s offer, and she commenced her employment in

approximately February of 2019.

       7.      Prior to learning of Ms. Lee’s misconduct that formed the basis for her

termination, Mr. Duhnke was perhaps her biggest advocate during her tenure at PCAOB.

       8.      On or about July 21, 2019, Mr. Duhnke appointed Ms. Lee to serve as Acting

Chief Administrative Officer, reporting directly to Mr. Duhnke. Later, in December 2019, Mr.

Duhnke approved of Ms. Lee’s promotion from Acting Chief Administrative Officer to Chief

Administrative Officer.




                                                 14
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 15 of 27




       9.      As Acting CAO, and later as CAO, Ms. Lee was tasked with providing executive

oversight to the Office of Human Resources, the Office of Finance, the Budget Office, and the

Facilities Department within the Office of Administration.

       10.     Ms. Lee’s responsibility for the Budget Office was particularly significant.

Among other things, her job description notes that the CAO is expected to exhibit

“[u]nquestionable integrity and ethics” and to ensure that her behavior “is consistent with the

highest ethical standards and aligns with the values of the organization.”

       11.     Unfortunately, Ms. Lee failed to live up to these standards.

                            Ms. Lee’s Malfeasance and Misconduct

       Unapproved, Excessive, and Inappropriate Travel

       12.     In the fall of 2020, during the height of the COVID-19 pandemic, PCAOB

learned that Ms. Lee had for many months been engaging in unapproved, excessive, and/or

inappropriate travel at PCAOB’s expense.

       13.     Even worse, PCAOB uncovered evidence that proved that much of Ms. Lee’s

purported “business travel” was not only unnecessary to PCAOB, but also was, in reality,

personal in nature. Ms. Lee had maintained a residence in the Boston area throughout this

period, and, on several occasions, she charged PCAOB for trips to the Boston area during which

she visited her home but did not visit the area PCAOB office or, if she did, stayed for only a few

minutes.

       14.     In particular, and as specified in more detail below, between October 10, 2019,

and October 10, 2020, Ms. Lee took at least 36 trips to the Boston area. More than ten of those

trips occurred during PCAOB’s mandatory teleworking period, which was initiated due to the

Covid-19 pandemic, when such travel was prohibited and when virtually all of the employees



                                                15
          Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 16 of 27




were working remotely and very few, if any, would have been present in the office during her

visits.

          15.   For example, Company records reflect the following trips, among others:

                a)     On August 12, 2019, Ms. Lee booked an evening flight from Washington,

D.C., to Boston, where she spent the night. The following morning, she flew from Boston to

Chicago, where she spent approximately one hour in PCAOB’s Chicago office. She returned to

Boston that afternoon and went directly to her Cambridge home without visiting the PCAOB

Boston office. After spending the night in her home, she returned to Washington, D.C. early the

following morning. In other words, instead of flying directly from Washington, D.C. to Chicago,

Ms. Lee routed herself through Boston on both legs of the trip, apparently to attend to personal

matters in Boston.

                b)     Between November 12 and November 15, 2019, Ms. Lee took three

separate trips to and from Boston. On November 12, she took an afternoon flight from

Washington, D.C., to Boston, spent the night at her home in Cambridge, and the following

morning took an Uber directly from her home to the Boston airport and flew back to Washington

on a flight that departed at 7:00 a.m. Later that same day, she flew back to Boston, departing at

about 9:00 p.m. and arriving at about 10:30 p.m. The next morning, she arrived at PCAOB’s

office at 9:58 a.m., left for the airport a mere seven minutes later, and flew back to Washington.

The pattern repeated itself that evening, when Ms. Lee again took an evening flight to Boston,

went directly to her personal residence, visited the PCAOB office for a total of fifteen minutes

the following morning, and then returned to the Boston airport to fly back to Washington. Over

the course of four days, PCAOB paid for Ms. Lee to fly to and from Boston three times so that

she could spend a total of 21 minutes in the PCAOB office.



                                                16
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 17 of 27




               c)      On December 2, 2019, Ms. Lee took an 11:30 a.m. flight from

Washington, D.C. to Boston, arriving at approximately 1:00 p.m. More than three hours later, at

just after 4:00 p.m., she arrived in the PCAOB office, stayed for 21 minutes, then departed for

her home, where she remained for just over an hour before flying back to Washington.

               d)      Two days later, on December 4, 2019, Ms. Lee flew to Boston, arriving at

approximately noon. Again, she arrived at the PCAOB office more than three hours later, at

3:13 p.m. She departed ten minutes later, at 3:23 p.m., and flew back to Washington, D.C.,

having spent only ten minutes at PCAOB’s office.

               e)      Between December 13, 2019 and December 17, 2019, a five-day span that

crossed a weekend, Ms. Lee took three separate one-day trips from Washington, D.C. to Boston,

flying to Boston and back each day on Friday, Monday, and Tuesday. On one of those days, she

landed in Boston at 6:00 p.m., traveled to her Cambridge home and back to the Boston airport,

and then departed Boston at 9:00 p.m. – a mere three hours after she arrived.

               f)       On January 16, 2020, Ms. Lee flew from Washington, D.C., to Boston on

a late-night flight, arriving at 11:30 p.m. The next morning, she visited the Boylston Street area,

a popular area of Boston near the Boston Public Garden. She left Boston on a noon flight and

arrived back in Washington, D.C. less than 16 hours after she had departed.

               g)        On January 24, 2020, Ms. Lee again traveled to Boston for only a few

hours, arriving at approximately 3:00 p.m. and departing six hours later at 9:00 p.m. She again

visited the Boylston Street area on this date.

               h)        Ms. Lee traveled again from Washington to Boston on March 4, 2020,

leaving the District at 1:30 p.m. Although it is unknown whether she conducted any PCAOB

business on March 5, it appears she did not, as she was booked on an 11:00 a.m. flight back to



                                                 17
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 18 of 27




D.C. but managed to visit the Boylston Street area again before she departed. She arrived back

in Washington less than twenty-four hours after she departed.

               i)       Between June 15, 2020 and June 17, 2020, Ms. Lee was again in Boston,

but she logged in to her office computer from her home in Cambridge, and remained logged in

from that location (and not from the Boston office) for the duration of her stay.

               j)       Ms. Lee traveled from Washington, D.C. to Boston on July 19, 2020, on

an evening flight and returned the following afternoon. There is no evidence that she logged into

the Company’s network during this trip at all; however, it appears she did manage to visit the

Boylston Street area.

       16.     Ms. Lee took many other unauthorized, non-essential, and/or questionable trips,

including but not limited to one-day trips to Boston in 2019 on August 26, September 30,

October 21, and November 1; and in 2020 on January 9, January 13, March 9, March 20, and

March 27.

       17.     Ms. Lee has attempted to explain her repeated travel to Boston without success.

She has argued that because she had been tasked with assessing occupancy and use rates of

PCAOB’s satellite offices, the travel was necessary.

       18.     This explanation is false. Several of Ms. Lee’s trips to Boston occurred during

PCAOB’s mandatory teleworking period, when virtually all of the Boston-based employees were

working remotely and few, if any, were present in the office.

       19.     Moreover, in addition to its satellite office in Boston, PCAOB had satellite offices

in Houston, Tampa, Fort Lauderdale, and Los Angeles, with regional offices in several other

cities. Ms. Lee took far more trips to Boston – where she owns a home and spent time engaged

in personal pursuits – than she did to any other office. Between October 10, 2019 and October



                                                18
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 19 of 27




10, 2020, Ms. Lee took at least thirty-six trips to Boston, compared to eight trips to all other

PCAOB offices combined.

       20.     The majority of these trips were scheduled and taken by Ms. Lee on her own

initiative, without advance notice to or approval of Mr. Duhnke.

       21.     On some occasions, Ms. Lee appeared at the office unannounced and without a

computer, occupied an empty office, barely spoke to the employees, shot brief video of empty

offices and equipment rooms, and then departed after ten or twenty minutes.

       22.     On one occasion – November 6, 2019 – she traveled to Boston, took over an

unoccupied office at the PCAOB office, and delivered a virtual presentation to PCAOB’s

Boston-area staff via Webex. She delivered the virtual presentation while the PCAOB’s staff

listened and viewed the presentation only ten feet away in a nearby office. The presentation

could have easily been delivered in the same format from Washington, D.C.

       23.     It appears to PCAOB that Ms. Lee would sporadically visit the Boston office for

short periods of time to justify treating a trip as a business trip when the principal or sole purpose

of the visit was personal in nature.

       24.     Ms. Lee knew that she was bilking PCAOB for personal travel expenses, because

at one point she reprimanded a subordinate for sharing her travel schedule with others, and she

instructed the subordinate not to share her travel calendar with anyone without her permission.

Additionally, in 2020 she began omitting her Uber pick-up and drop-off locations from many of

her expense submissions.

       25.     Each time she submitted requests for expense reimbursements for these trips and

their associated expenses, Ms. Lee misrepresented to PCAOB that the costs were bona fide




                                                 19
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 20 of 27




business expenses necessarily incurred in connection with her official duties for PCAOB. These

representations were demonstrably false.

       26.     In addition, Ms. Lee took liberty with the Company’s reimbursement policy. For

example, she sought reimbursement for Apple Airpods, purportedly as a travel expense.

       27.     Upon learning of Ms. Lee’s excessive and highly suspicious travel, as well as her

misconduct in connection with the Workday Project detailed below, PCAOB immediately

commenced an internal investigation. The investigation was conducted by PCAOB’s

independent Office of Internal Oversight and Performance Assurance (“IOPA”). IOPA is

charged with conducting performance and quality assurance reviews, audits, and inquiries to

detect and deter waste, fraud, abuse, and mismanagement in PCAOB programs and operations.

       28.     Following its investigation, IOPA concluded, among other things: “We were

unable to find any reasonable explanation for the extent of Ms. Lee’s travel to the Boston area, in

context of the travel policy requirement of ‘good stewardship of PCAOB resources.’”

       Workday Implementation Team

       29.     At the time it investigated Ms. Lee’s misuse of PCAOB resources to fund

personal travel, IOPA also reviewed her conduct in connection with her work with the Workday

Implementation Team, as Ms. Lee’s conduct in connection with this team had been the subject of

several complaints from employees involved with this project.

       30.     The Workday Project was an important PCAOB initiative involving a conversion

of the existing platform for payroll, timekeeping, and other HR functions to a new platform.

       31.     Ms. Lee assumed a larger role in the Workday Project in the spring of 2020 when

another employee took leave.




                                                20
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 21 of 27




       32.     During Ms. Lee’s stewardship of this project, employees on the team began

complaining about her conduct. For example, employees complained that Ms. Lee moved

timelines, deflated team morale, engaged in conflicts with others in leadership roles, limited

communication, and similar things.

       33.     Some of these concerns were relayed confidentially by employees to PCAOB’s

Chief of Staff in early September 2020.

       34.     Ms. Lee was apprised of these complaints on or about October 9, 2020, at which

time the Chief of Staff stated that she would join the Workday Steering Committee to help

improve communications.

       35.     Almost immediately after learning of the complaints and of the Chief of Staff’s

anticipated involvement going forward, Ms. Lee scheduled a meeting with the full team which

took place on October 13, 2020. Members of the team reported that during that meeting, Ms.

Lee was visibly angry, reported that someone on the team had complained about her, made it

known that she would learn the identity of those who complained, and threatened that such

“actions have consequences” – a phrase she repeated over and over again to her team members.

She also canceled meetings and threatened to dissolve the team completely, and she threatened to

“throw every decision” at others in leadership roles, hoping to overwhelm them until they “give

up.”

       36.     PCAOB employees that had been forced to endure Ms. Lee’s tirade felt they had

been attacked for expressing concerns about her conduct. Some stated they were “terrified” of

Ms. Lee because of her conduct, and others said her actions and criticism were unfair.




                                                21
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 22 of 27




        37.    These actions were detrimental to the organization, contrary to the values the

PCAOB demands of its senior leaders, and hindered accomplishment of a critical PCAOB

initiative.

        38.    After investigating Ms. Lee’s conduct in connection with the Workday project,

IOPA concluded, among other things, that Ms. Lee’s behavior “failed to demonstrate responsible

leadership, jeopardizing the timely and successful implementation of a key Board initiative.”

IOPA also found that “Ms. Lee took significant management actions relative to WorkDay [sic]

based not upon the best interests of the organization, but rather upon her own personal agenda in

seemingly wanting both to punish her staff for involving the Chairman’s office and to hinder the

involvement of the Chief of Staff in a critical initiative.” IOPA continued: Ms. Lee presented

“an inappropriate, retaliatory posture, inconsistent with the values of the Organization.”

                   PCAOB’s Decision to Terminate Sue Lee’s Employment

        39.    Having been apprised of the results of the IOPA Report, Chairman Duhnke

convened a telephone conference call with the PCAOB Board of Directors. All Board Members

were provided copies of the IOPA Report.

        40.    Chairman Duhnke informed the other Board members of the facts and

circumstances addressed in the IOPA Report and stated that he believed PCAOB should

terminate Ms. Lee’s employment immediately. All members of the Board were consulted. None

of the Board members objected.

        41.    Chairman Duhnke telephoned Ms. Lee the same day and notified her that her

employment had been terminated.

        42.    During their discussion, Chairman Duhnke specifically advised Ms. Lee, among

other things, that: (i) the termination decision was reached after consideration of her abuse of



                                                 22
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 23 of 27




fellow employees in connection with Workday Project and her excessive travel; and (ii) the

PCAOB Board of Directors had been consulted regarding the decision.

                                     Count I: Conversion

       43.     PCAOB incorporates and re-states herein each of the foregoing allegations in

Paragraphs 1 - 42 of its Counterclaim.

       44.     Ms. Lee incurred personal expenses when she engaged in personal, non-business

travel between Washington, D.C. and the Boston area.

       45.     Ms. Lee misrepresented the nature of this travel to PCAOB when she represented

that the travel was being undertaken for business purposes.

       46.     Ms. Lee exercised dominion and control over PCAOB property when she: (i) used

PCAOB protocols to require PCAOB to pay for expenses she incurred in connection with

personal travel; and/or (ii) submitted expense reports pursuant to which she sought and received

reimbursement for funds expended in connection with personal travel.

       47.     By taking these actions, Ms. Lee unlawfully exercised ownership, dominion, or

control over PCAOB’s personal property.

       48.     Ms. Lee’s conversion of PCAOB’s personal property to her own use denied

PCAOB its right to use its personal property.

       49.     Ms. Lee’s actions were knowing and intentional, in that Ms. Lee knew her actions

deprived PCAOB of the use of its own property, and Ms. Lee intended this result.

       50.     As a direct and proximate result of Ms. Lee’s unlawful actions, PCAOB has

suffered damage.




                                                23
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 24 of 27




                             Count II: Breach of Fiduciary Duty

       51.     PCAOB incorporates and re-states herein each of the foregoing allegations in

Paragraphs 1 - 50 of its Counterclaim.

       52.     During her employment by PCAOB, Ms. Lee held the high-level, C-Suite

positions of Chief Risk and Compliance Officer, Acting Chief Administrative Officer, and Chief

Administrative Officer.

       53.     In these roles, Ms. Lee occupied positions of trust and confidence and owed

PCAOB fiduciary duties, including the duties of care, loyalty and good faith.

       54.     Ms. Lee breached these duties when she, among the other acts and omissions

described above: (i) misrepresented personal travel expenses as business expenses; (ii) used

PCAOB protocols to require PCAOB to pay for her personal travel expenses; and (iii) submitted

expense reports pursuant to which she sought and received reimbursement for funds expended in

connection with personal travel.

       55.     Ms. Lee’s actions were knowing and intentional, in that Ms. Lee knew her

representations were false and that she was acting in derogation of the fiduciary duties she owed

to PCAOB.

       56.     As a direct and proximate result of Ms. Lee’s unlawful actions, PCAOB has

suffered damage.

                                   Count III – Unjust Enrichment

       57.     PCAOB incorporates and re-states herein each of the foregoing allegations in

Paragraphs 1 - 56 of its Counterclaim.

       58.     During the course of her employment by PCAOB, Ms. Lee: (i) misrepresented

personal travel expenses as business expenses; (ii) used PCAOB protocols to require PCAOB to



                                                24
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 25 of 27




pay for her personal travel expenses; and (iii) submitted expense reports pursuant to which she

sought and received reimbursement for funds expended in connection with personal travel.

       59.     As a result of this conduct, Ms. Lee has been unjustly enriched at PCAOB’s

expense.

       60.     PCAOB has suffered damage as a result of Ms. Lee’s conduct.

       61.     Equity and good conscience require Ms. Lee to repay to PCAOB an amount

equivalent to the amount by which she has been unjustly enriched by the conduct described here.

                                       Prayer for Relief

       Wherefore, PCAOB asks the Court to enter judgment in its favor on all counts in the

Counterclaim and to:

       (a)     Enter judgment in PCAOB’s favor on all claims in the Counterclaim;

       (b)     Order Ms. Lee to pay PCAOB compensatory damages in an amount to be proven

at trial, inclusive of: (i) all amounts paid by PCAOB for Ms. Lee’s personal travel and expenses;

and (ii) all amounts PCAOB reimbursed to Ms. Lee for personal expenses that Ms. Lee had

represented were business expenses; and

       (c)     Order Ms. Lee to repay to PCAOB an amount equivalent to the value of her

compensation and benefits she was paid or provided during the period of her disloyalty; and

       (d)     Award PCAOB punitive damages in an amount to be proven at trial; and

       (e)     Order such other relief as the Court deems just and proper.




                                               25
         Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 26 of 27




                                                     Respectfully Submitted,


                                                     /s/Michael J. Lorenger
                                                     Michael J. Lorenger (D.C. Bar 454146)
                                                     Lorenger & Carnell PLC
                                                     651 S. Washington St.
                                                     Alexandria, Virginia 22314
                                                     703-684-1800 (Phone)
                                                     703-684-1805 (Fax)
                                                     mlorenger@lorengercarnell.com

                                                     Counsel for Defendants PCAOB and William
                                                     Duhnke III and for Counter-Plaintiff PCAOB




                                     JURY TRIAL DEMANDED
        Defendants PCAOB and William D. Duhnke, III, and Counter-Plaintiff PCAOB, demand

a trial by jury on all matters in this litigation.

                                                     Respectfully Submitted,



                                                     /s/Michael J. Lorenger
                                                     Michael J. Lorenger (D.C. Bar 454146)
                                                     Lorenger & Carnell PLC
                                                     651 S. Washington St.
                                                     Alexandria, Virginia 22314
                                                     703-684-1800 (Phone)
                                                     703-684-1805 (Fax)
                                                     mlorenger@lorengercarnell.com

                                                     Counsel for Defendants PCAOB and William D.
                                                     Duhnke, III and for Counter-Plaintiff PCAOB




                                                       26
        Case 1:21-cv-01006-CKK Document 11 Filed 04/30/21 Page 27 of 27




                                CERTIFICATE OF SERVICE


         I hereby certify that on this 30th day of April, 2021, I filed the foregoing Answer and
Counterclaim with the Court’s electronic filing system, which will automatically provide notice
to all counsel of record. In addition, I served a copy on Plaintiff’s counsel by email:

       David Moon
       david@lipplawfirm.com
       Sarah Mugmon
       sarah@lipplawfirm.com
       The Lipp Law Firm
       4000 Legato Rd. – Suite 1100
       Fairfax, Virginia 22033


                                             /s/Michael J. Lorenger
                                             Michael J. Lorenger




                                               27
